BEFORE: JOAN M. AZRACK                                                   DATE: 11/26/2019
UNITED STATES DISTRICT JUDGE                                             TIME: 9:30 AM (6.5 hrs)

                                   CRIMINAL CAUSE FOR JURY TRIAL                             FILED
                                                                                             CLERK
DOCKET NO. 17-CR-587 (JMA)
                                                                                   11/26/2019 4:55 pm
DEFENDANT: Christopher McPartland                      DEF. #: 1                     U.S. DISTRICT COURT
☒ Present     ☐ Not present ☐ Custody   ☒Bail                                   EASTERN DISTRICT OF NEW YORK
DEFENSE COUNSEL: Larry Kranz, Lisa Cahill, Bradley Gershel                           LONG ISLAND OFFICE
☐ Federal Defender          ☒ CJA       ☐ Retained
DEFENDANT: Thomas Spota                         DEF. #: 2
☒ Present     ☐ Not present ☐ Custody   ☒Bail
DEFENSE COUNSEL: Alan Vinegrad, Erin Monju, Sarah LeMaster
☐ Federal Defender          ☐ CJA       ☒ Retained

AUSA: Nicole Boeckman, Lara Gatz, Justina Geraci, Michael Maffei

PROBATION OFFICER/PRETRIAL:

COURT REPORTER: Mary Ann Steiger, Owen Wicker, Paul Lombardi COURTROOM DEPUTY: LMP

☒      Case called               ☒     Counsel for all sides present
☐      Jury selection continues.           ☐       Voir dire held.
☐      Jury selected and is satisfactory to all sides.
☐      Jurors sworn and trial begins. Preliminary instructions given.
☐      Government opens. ☐ Defense opens.
☐      Jury trial begins.        ☒ Jury trial resumes.
☒      Witnesses sworn.                    ☒ Exhibits entered into evidence.
☒      Trial continued to 12/2/2019 at 9:30 AM.
☐      Government rests.                   ☐ Defense rests.
☐      Government summation.               ☐ Defense summation. ☐ Government rebuttal.
☐      Jury charged, alternates excused and deliberations begin.
☐      Guilty verdict on count(s)      .
☐      Not Guilty verdict on count(s)          .
☐      Jurors polled and excused with the thanks of the Court.
Defendants ☐ Remains in Custody;           ☒ Continued on Bond.
OTHER: .
